Dore, J.
(dissenting). 1 dissent and vote to confirm the comptroller’s determinations (Matter of Dinan v. Joseph, 278 App. Div. 692, motion for leave to appeal granted 302 N. Y. 948 [1951]; Matter of Pinkwater v. Joseph, 275 App. Div. 757, affd. 300 N. Y. 729; Matter of Flannery v. Joseph, 300 N. Y. 149,155). The jurisdictional issues herein should be passed upon by the Court of Appeals before the comptroller is obliged to engage in the extensive investigation involved in determining the prevailing rate of wages.
Peck, P. J., Callahan and Heefernan, JJ., concur with Bergan, J.; Dore, J., dissents and votes to affirm, in opinion.
Determinations annulled and the relief sought in the petitions granted, with $50 costs and disbursements to petitioners. Settle order on notice.